Case 1:19-cv-05977-JPO Document 24-2 Filed 10/04/19 Page 1 of 4




                Exhibit B
            Case 1:19-cv-05977-JPO Document 24-2 Filed 10/04/19 Page 2 of 4
                                                                              Clerk of the Superior Court
By Barbara McKinley at 8:31 am, Sep 27, 2019                                         *** Filed ***
                                                                                 09/27/2019 8:00 AM
                                  SUPERIOR COURT OF ARIZONA
                                      MARICOPA COUNTY

      CV 2018-014914                                                    09/26/2019


                                                                 CLERK OF THE COURT
      HONORABLE DANIELLE J. VIOLA                                     K. Cabral
                                                                       Deputy



      FATIMA ELIZABETH SILVA SOTO                       FATIMA ELIZABETH SILVA SOTO
                                                        9600 N 96TH ST # 130
                                                        SCOTTSDALE AZ 85258

      v.

      SMILE DIRECT CLUB                                 ANTHONY J FERNANDEZ



                                                        DOCKET-CIVIL-CCC
                                                        JUDGE VIOLA




                             Defendant’s Motion to Dismiss – Granted
                          Plaintiff’s Request for Final Judgment – Denied

           The Court has received and considered the following documents:

           1. Defendant’s Special Appearance in Order to Move to Dismiss filed April 4, 2019;
           2. Defendant’s Special Appearance in Order to Move to Supplement its Motion to
              Dismiss filed May 21, 2019;
           3. Defendant’s Special Appearance in Order to Reply In Support of Its Motion to
              Dismiss filed June 5, 2019;
           4. Defendant’s Special Appearance in Order to Supplement its Motion to Dismiss filed
              June 24, 2019;
           5. Defendant’s Special Appearance in Order to Respond to Plaintiff’s Request for Final
              Judgment by the Judge filed August 15, 2019;
           6. Plaintiff’s Response filed May 23, 2019;
           7. Plaintiff’s “Response” filed June 17, 2019;

      Docket Code 901                          Form V000A                                      Page 1
         Case 1:19-cv-05977-JPO Document 24-2 Filed 10/04/19 Page 3 of 4



                                 SUPERIOR COURT OF ARIZONA
                                     MARICOPA COUNTY

 CV 2018-014914                                                             09/26/2019


        8. Plaintiff’s “Response to Defendant” filed July 3, 2019;
        9. Plaintiff’s “Request for a final judgment by the judge” filed July 31, 2019; and
        10. Plaintiff’s Response to Defendant filed August 30, 2019.
       Neither party requested oral argument and the Court concludes oral argument is
unnecessary to resolve the pending issues. In summary, Defendant asks the Court to dismiss the
case for three reasons: 1) the amount in controversy does not exceed $10,000; 2) Defendant was
not properly served; and 3) Plaintiff agreed to arbitrate her disputes with Defendant. Plaintiff asks
the Court to assess her claims against Defendant and enter a judgment in her favor.

        As an initial matter, the Court concludes that Plaintiff filed an affidavit of service reflecting
service was properly made on Defendant within the deadline imposed by the Court on May 13,
2019. See Affidavit of Service filed April 25, 2019 and the Court’s May 13, 2019 Minute Entry.
Although service was effectuated, the other issues raised by Defendant establish that the Court
lacks jurisdiction due to the amount in controversy and the applicable arbitration agreement.
Plaintiff does not address the issue of the arbitration agreement nor does she explain why she is
not required to bring her claims in arbitration. In fact, Plaintiff attaches the Agreement to Arbitrate
to her June 17, 2019 filing.

        Based on the amount in controversy and the allegations regarding same as well as the
agreement to arbitrate, the Court concludes that a dismissal is appropriate. The Court notes that
this dismissal does not operate to preclude Plaintiff from pursuing her claims in arbitration.

       IT IS ORDERED granting Defendant’s Special Appearance in Order to Move to Dismiss
filed April 4, 2019 and Defendant’s Special Appearance in Order to Move to Supplement its
Motion to Dismiss filed May 21, 2019, and Defendant’s Special Appearance in Order to
Supplement its Motion to Dismiss filed June 24, 2019.

        IT IS ORDERED Defendants’ request for attorneys’ fees is denied.

      The Court having dismissed Plaintiff’s claims, the Court finds no basis to enter any final
judgment with respect to the merits of the claims.

        IT IS ORDERED denying Plaintiff’s requests for relief set forth in the following:

        1.   Plaintiff’s Response filed May 23, 2019;
        2.   Plaintiff’s “Response” filed June 17, 2019;
        3.   Plaintiff’s “Response to Defendant” filed July 3, 2019;
        4.   Plaintiff’s “Request for a final judgment by the judge” filed July 31, 2019; and
        5.   Plaintiff’s Response to Defendant filed August 30, 2019.
 Docket Code 901                               Form V000A                                         Page 2
          Case 1:19-cv-05977-JPO Document 24-2 Filed 10/04/19 Page 4 of 4



                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2018-014914                                                       09/26/2019


       IT IS ORDERED denying any other relief requested and not specifically addressed in this
minute entry.

         No matters remain pending in this case. This is a final judgment under Ariz. R. Civ. P.
54(c).


         Date: _______________________________


         / s / DANIELLE J. VIOLA

         DANIELLE J. VIOLA
         JUDGE OF THE SUPERIOR COURT




 Docket Code 901                            Form V000A                                    Page 3
